           Case 1:19-cv-00151-LGS Document 59 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ELBA REYNOSO,                                                :
                                              Plaintiff,      :
                                                              :   19 Civ. 151 (LGS)
                            -against-                         :
                                                              :       ORDER
 FEDERAL EXPRESS CORPORATION et al., :
                                              Defendants. :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the final pre-trial conference in this action is scheduled for April 22, 2021,

and trial is scheduled to begin on May 10, 2021, at 9:45 a.m.

        WHEREAS, due to the limited number of courtrooms available for jury trials during

ongoing COVID-19 protocols, this matter did not receive a courtroom assignment in the second

quarter of 2021. It is hereby

        ORDERED that the trial scheduled for May 10, 2021, is adjourned sine die, and the final

pre-trial conference scheduled for April 22, 2021, is adjourned sine die. It is further

        ORDERED that by March 15, 2021, the parties shall meet and confer and file a joint

letter (1) proposing three Mondays falling in the third quarter of 2021 on which they could

commence a trial and (2) stating the estimated duration of the trial. The Court will request a

courtroom to commence a trial in this matter on or around the proposed dates and notify the

parties of any firm or back-up trial date when third quarter courtroom assignments are made

(approximately a month in advance). It is further
          Case 1:19-cv-00151-LGS Document 59 Filed 03/01/21 Page 2 of 2




        ORDERED that by March 15, 2021, the parties shall file a joint letter stating (1)

whether they wish to be referred for alternative dispute resolution before a magistrate judge or a

Court-appointed mediator and (2) whether they intend to pursue private alternative dispute

resolution. It is further

        ORDERED that the April 1, 2021, deadline for pre-trial submissions remains in effect

(Dkt. No. 58).

Dated: March 1, 2021
       New York, New York
